UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2016 DIFFUSION PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Delaware 000-24477 30-0645032 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2020 Avon Court, #4 Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (434) 220-0718 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 – Results of Operations and Financial Condition On May 16, 2016, Diffusion Pharmaceuticals Inc. issued a press release announcing its financial results for its first quarter ended March 31, 2016. A copy of that press release and the attached financial schedules are attached as Exhibit99.1 to this report and incorporated herein by reference. The information in this report (including Exhibit99.1) is being furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. Item9.01 Financial Statements and Exhibits (d)Exhibits. ExhibitNumber Description Press release dated May 16, 2016, announcing financial results for the first quarter ended March 31, 2016 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 16, 2016 DIFFUSION PHARMACEUTICALS INC. By: /s/ David G. Kalergis Name: David G. Kalergis Title: Chief Executive Officer
